 



Exhibit 10.27
AMENDMENT NO. 1
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
This amendment modifies the Specialty Underwriters’ Alliance, Inc. Partner Agent
Program Agreement by and between Company and Partner Agent., dated November 3rd,
2004 as amended (the “Agreement”). Any capitalized terms defined in the
Agreement and used herein shall have the same meaning in this Addendum as in the
Agreement. Except as amended hereby, the Agreement remains in full force and
effect after the date hereof and each of the parties by its execution hereof
ratifies and confirms the provisions of said Agreement.
Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:

  1.   “Lighthouse, LLC and any other entity which produces business for the
programs contemplated under this agreement” inserted immediately following any
reference to “Risk Transfer Holdings, Inc.”     2.   Section VI, PREMIUMS AND
ACCOUNTING, line 3 shall be modified by replacing “fifteenth” with “tenth”.    
3.   Section VIII F, TERM AND TERMINATION, shall be amended by deleting the
Company’s address and replacing “222 South Riverside Plaza, Chicago, IL 60606.”
        and replacing “Daryl B. Williams, President” with “Paul R. Hughes, CEO”
    4.   Exhibit A, Section A shall be modified by adding the following:

         
Program Description
  Line of Business   Maximum Rate of Commission
 
       
E-Comp.
  Workers’ Comp.   12%

  5.   Exhibit B, shall be modified by inserting the following as the first
sentence of the page.         “A separate profit sharing calculation will be
completed for each individual program managed by the Partner Agent.”     6.  
Exhibit B, LEGEND, Table 1, Line 15, page 12 shall be modified by inserting the
following after “$20 Million”:         “for an individual program”

 



--------------------------------------------------------------------------------



 



  7.   Exhibit B, LEGEND, other defined terms used in this Agreement, Section B,
shall be modified by deleting the first sentence and replacing with the
following:         “The Initial Profit Sharing Year of this Agreement shall be
from January 1, 2005 to December 31, 2005.”

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
This Amendment shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the law of the
State of Delaware without regard to principles of conflicts of laws that would
require application of the law of a jurisdiction other than the State of
Delaware.
Signed this 30th day of June, 2005.
COMPANY: Specialty Underwriters’ Alliance, Inc., for and on behalf of itself and
its subsidiaries existing now or hereafter

         
BY:
  /s/ William Loder    
NAME:
 
 
William Loder    
TITLE:
  Chief Underwriting Officer    
 
        PARTNER AGENT    
 
       
BY:
  /s/ Paul Hughes    
NAME:
 
 
Paul R. Hughes    
TITLE:
  Chief Executive Officer    

 